Citation Nr: 0527358	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1946 to January 
1949, and from April 1953 to April 1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which, in part, denied service connection for erectile 
dysfunction, claimed as secondary to his service-connected 
diabetes mellitus.  The Board remanded the appeal to the RO 
to comply with the veteran's request for a personal hearing.  
A videoconference hearing before the undersigned member of 
the Board was held in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, the Board notes that while the veteran was 
informed of the enactment of VCAA by letter in November 2001, 
he has not been provided with a copy of the law and 
regulations pertaining to VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to the issue on appeal, the current evidence of record 
contains conflicting opinions as to the etiology of the 
veteran's erectile dysfunction.  The evidence includes a 
conclusory opinion by a VA doctor of osteopathy to the effect 
that the veteran's erectile dysfunction was related to 
diabetes mellitus.  It appears; however, that the claims file 
was not made available for review and that the opinion was 
based on a review of the veteran's "chart".  The examiner 
did not offer any discussion or analysis as to the basis for 
his opinion nor did he make even a single reference to any of 
the numerous medical reports of record.  The evidentiary also 
record includes at least two other medical opinions relating 
the veteran's erectile dysfunction to vascular insufficiency 
to the penis (December 2000 St. Vincent report), and to his 
1987 prostatectomy (March 1999 Metabolic Disease Associates).  

Upon review of the medical evidence, the Board notes that the 
veteran first complained of decreased sexual dysfunction in 
July 1979, prior to the onset of diabetes mellitus or his 
prostatectomy.  In March 1980, the veteran reported problems 
with hematuria, and was subsequently treated for chronic 
prostatitis on numerous occasions thereafter.  The exact date 
of onset of diabetes mellitus is not entirely clear.  A VA 
examination report in June 1997 referred to a history of 
diabetes since 1982.  However, a review of all of the medical 
reports of record showed no symptoms or abnormalities 
referable to diabetes until April 1983, when a blood work-up 
showed elevated blood sugars, and the veteran was started on 
a diet and Diabinese.  In October 1987, the veteran underwent 
suprapubic prostatectomy.  When seen by a private physician 
in November 1987, the veteran reported that he was doing 
well, but was unable to have an erection since the surgery.  
Since then, he has been prescribed Viagra, with some short-
term improvement, and now has a penile implant.  

Given the medical complexity of this case, the Board finds 
that the case should be reviewed by a urologist for an 
opinion as to the etiology of the veteran's erectile 
dysfunction.  

Subsequent to the issuance of the September 2003 statement of 
the case, additional evidence was associated with the claims 
folder.  Although this evidence was reviewed regarding 
another issue, it does not appear that this evidence was 
evaluated in conjunction with the current claim.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  The claims file and a copy of this 
remand should be referred to a VA 
urologist to determine the etiology of 
the veteran's erectile dysfunction.  A 
notation to the effect that the claims 
file was reviewed should be included in 
the report.  The urologist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
erectile dysfunction is proximately due 
to, the result of, or in the alternative, 
being aggravated by the service-connected 
diabetes mellitus.  The clinical findings 
and reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  If the examiner is only able 
to theorize or speculate as to this 
matter, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be type 
or otherwise recorded in a legible manner 
for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  This should 
include consideration of whether the 
veteran's erectile dysfunction is 
proximately due to or the result of, or 
being aggravated by the service-connected 
diabetes mellitus.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


